202 F.3d 947 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellant,v.ROBERT CHESKA,    Defendant-Appellee.
No. 98-2665
In the  United States Court of Appeals  For the Seventh Circuit
ARGUED JANUARY 12, 1999DECIDED JANUARY  31, 2000As Modified March 21, 2000

Appeal from the United States District Court   for the Northern District of Illinois, Eastern  Division.  No. 96 CR 129--James F. Holderman, Judge.
Before BAUER, CUDAHY and ROVNER, Circuit  Judges.
ROVNER, Circuit Judge.


1
Robert Cheska was  charged with mail fraud in conjunction  with a scheme to kill horses for  insurance money. He was convicted by a  jury, but the district court granted a  new trial because of a remark made by the  prosecutor during closing arguments.  Because of the broad discretion accorded  district court judges in deciding whether  to grant a new trial, we affirm.

I.

2
Cheska and his co-defendant, Georg  Nuber, were charged with using the United  States mails to defraud an insurance  company in connection with the death of a  show horse owned by Nuber. Over the  years, Nuber purchased a number of horses  from Cheska, a professional horse  trainer.  Nuber boarded his horses at  stables operated by Cheska, and Cheska  trained Nuber's daughters and their  horses in equestrian activities. Nuber  purchased a horse for one of his  daughters in the spring of 1986, using  Cheska as the agent for the transaction.  Nuber paid $6500 for the horse, which was  originally named Wanja, then renamed  Jolly Roger, and finally renamed  Valentino. Apparently, the horse did not  work well with Nuber's daughter, and she  wanted another horse named Silver Rabbit,  which was owned by Cheska's father. Nuber  decided to sell Valentino in order to buy  Silver Rabbit.


3
What happened next is in dispute, and  the jury ultimately acquitted Nuber on  mail fraud charges, so we must assume  they were not convinced by the  government's version of events as they  related to Nuber. In any event, the  evidence showed that Nuber had insured  Valentino's life for its full value, up  to $50,000. In January 1987, Nuber and  Cheska attended a horse show in  Wisconsin, where Cheska met with Timothy  Ray a/k/a Tommy Burns, a long-time  friend. Cheska told Burns that Nuber  wanted to have Valentino killed and was  willing to pay $5000. Burns, who had  killed several other horses for insurance  money, readily agreed. The two planned  for Valentino to be moved to Florida,  where Burns was living, so that the  killing could be accomplished. After the  horse arrived in Florida, Burns  electrocuted it in order to make the  death appear to be from natural causes.  Burns' girlfriend, Lisa Kinney, acted as  his lookout.


4
Nuber submitted a claim to his insurer,  including a sworn proof of loss valuing  Valentino at $50,000, the policy limit.  Nuber claimed he had paid for Valentino  with cash and trade-ins worth $50,000,  and attempted to establish the value with  affidavits and bills of sale. The  insurer, apparently skeptical of the  value claimed and the circumstances  surrounding the death, hired a  veterinarian to perform an autopsy. The  veterinarian could not determine the  cause of death, but found the evidence  was consistent with death by  electrocution or being struck by  lightning. The insurer ultimately refused  to pay on the claim, and Nuber sued the  insurer in state court. In the course of  this lawsuit, Nuber and Cheska told a  number of conflicting tales about the  value of Valentino, how Valentino was  purchased, and what was paid in cash and  trade for the horse. Not surprisingly,  Nuber lost his case before a jury, and  the federal government took an interest  in the allegedly false documents Nuber  and Cheska created and transmitted  through the mails in their attempts to  establish the value of Valentino. The  government charged Nuber and Cheska with  mail fraud. A jury convicted Cheska but  acquitted Nuber.


5
At trial, Tommy Burns testified for the  government, as he had in a number of  trials relating to the killing of horses  for insurance money. It was a topic with  which Burns showed a disturbing  familiarity. By the time of Cheska and  Nuber's trial, Burns had personally  killed fourteen other horses at the  request of their owners, all for the sake  of insurance fraud. Burns struck a very  favorable plea agreement, which required  him to cooperate with the government in  its investigation and prosecution of the  crimes in which he took a part. In  exchange for his cooperation, Burns  received a six month federal prison  sentence, which he had already served in  full at the time of Cheska and Nuber's  trial. Needless to say, Burns was subject  to an intense attack on his credibility  at Cheska and Nuber's joint trial. In  cross-examination and during closing  arguments, both defense counsel called  Burns' credibility into question. Counsel  for Cheska additionally argued that Lisa  Kinney, Burns' girlfriend and lookout,  had lied during her testimony at trial as  well. In rebuttal, the prosecutor sought  to undo the damage with the following  remarks:


6
Why would Lisa Kinney come into federal  court and lie? To help Tommy Burns? Tommy  Burns' deal is over. Tommy Burns has  served his sentence. Tommy Burns has  nothing else to gain at this point. Tommy  Burns has convicted 23 other people. What  is his motivation at this point?


7
Tr. p. 2401. These remarks drew immediate  objections from defense counsel and a  motion for a mistrial. The court issued a  curative instruction, and took the motion  for a mistrial under advisement. After  the jury convicted Cheska and acquitted  Nuber, Cheska renewed his motion for a  mistrial, and this time, the district  court granted the motion and ordered a  new trial.


8
The district court found that the remark  that Burns had convicted 23 other people  was literally untrue, and was based not  on the evidence but on the prosecutor's  personal opinion.  The court reasoned  that the remark was therefore improper,  and next considered whether the remark  had the effect of denying Cheska a fair  trial. Because Burns was the government's  key witness against Cheska, and because  his credibility was at issue, the court  was concerned about unfair prejudice to  Cheska that could result from an improper  bolstering of Burns' credibility. The  court found that its corrective  instruction was inadequate to remedy the  effect of the remark on the jury,  especially in light of the fact that the  evidence of Cheska's guilt was "far from  overwhelming." Therefore, the court  "reluctantly" ordered a new trial. The  government appeals from that ruling.

II.

9
The district court has great discretion  in deciding whether to grant a new trial  based on prosecutorial misconduct.United  States v. Henry, 2 F.3d 792, 794 (7th  Cir. 1993). This is because the trial  court judge is in the best position to  determine the seriousness of any  incidents that occurred during the trial.  Id. We have outlined a methodology for  the district court to use in making this  determination. See Henry, 2 F.3d at 794;  United States v. Butler, 71 F.3d 243, 254  (7th Cir. 1995). First, the court should  consider whether the remark was improper.  If not, the inquiry is over, and there is  no reason to grant a new trial. If so,  the court should evaluate the remark in  light of the entire trial to determine  whether it deprived the defendant of a  fair trial. Butler, 71 F.3d at 254. In  assessing the effect of the remark on the  fairness of the trial, the court should  consider:


10
1) the nature and seriousness of the  prosecutorial misconduct; 2) whether the  prosecutor's statements were invited by  conduct of defense counsel; 3) whether  the trial court instructions to the jury  were adequate; 4) whether the defense was  able to counter the improper arguments  through rebuttal; and 5) the weight of  the evidence against the defendant.


11
Butler, 71 F.3d at 254. The district  court engaged in this analysis and  concluded that, on balance, a new trial  should be granted.


12
The government claims the remark was not  improper in the first instance because it  was based on a reasonable inference from  the evidence. In the alternative, the  government contends that even if the  remark was technically improper, 1) the  effect of the remark on the jury's  assessment of Burns' credibility was  slight; 2) the bolstering of Burns'  credibility was a legitimate use of the  remark; 3) Burns' testimony was not  necessary for the conviction; 4)  thecurative instruction was adequate; and  5) the weight of other evidence against  Cheska was substantial. In sum, the  government disputes the district court's  exercise of discretion in finding that  Cheska's trial was rendered fundamentally  unfair by the prosecutor's remark. We are  not here, of course, to reweigh the  considerations of the district court, or  to decide if we would have come out the  other way. When reviewing the district  court's ruling for abuse of discretion,  we reverse only if we have a "strong  conviction of error." United States v.  McClinton, 135 F.3d 1178, 1186 (7th Cir.  1998), cert. denied, 118 S. Ct. 2308  (1998); Ladien v. Astrachan, 128 F.3d 1051, 1056 (7th Cir. 1997) (we are  obligated to affirm a decision under the  abuse of discretion standard unless no  reasonable person could concur with the  trial court's assessment under the  circumstances). With that standard in  mind, we review the government's  arguments.

A.

13
We first consider whether the remark was  improper. The district court found that  the statement that "Tommy Burns has  convicted 23 other people" was not based  on a reasonable inference from the  evidence and was instead the product of  the prosecutor's personal opinion. The  district court also noted that, earlier  in the trial, it had declined to allow  the government to bolster Burns'  credibility with the evidence of the  results of other criminal cases in which  Burns had provided information. The court  ruled that the unfair prejudice of this  evidence outweighed its probative value,  and the court believed that the  prosecutor's remark in closing arguments  was an attempt to circumvent this ruling.  The government disavows any improper  motive in making the remark, and explains  that the prosecutor was merely trying to  demonstrate to the jury that Lisa Kinney  had no motive to lie to protect Burns at  the time of Cheska's trial.


14
The government concedes that the remark  was literally untrue because Burns could  not personally convict anyone, that task  being exclusively the province of a jury  or a court. The government contends that  because no juror would have interpreted  the remark literally, the fact that it  was literally untrue could not have  renderedit improper. Urging us to find  that the statement is supported by the  record, the government directs us to the  following evidence admitted at trial  without objection from Cheska: 1) when  asked at trial who Jerry Farmer was,  Burns replied, "Just one of the 23 people  that were convicted in the horse crimes."  Burns later testified that he cooperated  against Farmer and that Farmer was one of  the people convicted in the horse  investigation; 2) Burns testified that he  admitted to federal authorities that he  had killed fifteen horses for owners who  were committing insurance fraud; 3) Burns  testified that he cooperated with the  government extensively, meeting with an  FBI agent close to 200 times, telling the  government about a number of his friends,  and discussing the cases with the  government over a number of years; 4)  Burns testified that his plea agreement  required him to cooperate through the  rest of the investigation, that his  cooperation extended beyond Cheska's  trial, that he had "testified a lot," and  had testified before two other judges in  earlier trials; 5) Burns testified that  as a result of his cooperation, he  received a reduced sentence of six months  in prison, a sentence he had already  served; and 6) Burns testified that when  he was sentenced in a related Florida  state case, federal authorities told the  Florida court of Burns' cooperation in  the horse investigation. The government  asks us to conclude that from this  evidence, it was only a "tiny"  inferential step to conclude that Burns  was a key figure in the horse  investigations and that his cooperation  had led to the convictions of 23 people.


15
Even if we accept the government's  explanation of the purpose of the remark,  and even though the remark was isolated,  delivered in the course of responding to  defense attacks on Kinney's credibility  and not intentionally improper, we must  still consider whether there was an  adequate basis in the record to support  it. In its order, the district court  focused only on Burns' testimony that  Farmer was one of 23 people convicted in  the horse crimes, and we cannot tell from  the record whether the district court  considered any of the other evidence that  the government now cites in support of  the remark. The government concedes that  even if the jury assumed the remark meant  that Burns was the key player in the  convictions of 23 other people, the  remark was still an exaggeration. And  this is just one possible interpretation  of the remark.1


16
Other possible inferences that could be  drawn from the evidence the government  cites are 1) that there had been 23  convictions; 2) that Burns' contribution  was decisive in 23 cases, and that but  for Burns' cooperation, those individuals  would not have been convicted; 3) 23  juries convicted defendants based on  Burns' testimony; 4) a jury or juries  convicted 23 individuals on the basis of  Burns' testimony; 5) Burns' testimony  forced pleas in 23 cases; or 6) Burns'  credibility was decisively established in  23 other cases. Some of these inferences  are factually incorrect; others have some  basis in the record. In any case, the  remark is vulnerable in three key  respects: the number of convictions, the  extent of Burns' contribution and the  effect of Burns' contribution. Contrary  to the dissent's assertion, we conclude  not that the remark is improper because  thejury may have drawn an improper  inference. Rather, the remark was  improper because it cannot be supported  by the record in these three key  respects, and these weaknesses are amply  demonstrated by the sample inferences we  have drawn.


17
A giant leap, not simply a "tiny step"  was required to conclude that Burns was  the person largely responsible for the  convictions of 23 other defendants. The  government conceded at oral argument that  if the prosecutor had argued that 23  other juries believed Burns and that this  jury should therefore believe him as  well, the remark would be much more  difficult to defend, yet that is a very  likely interpretation the jury could have  placed on the remark. The government  urges us to find the inference reasonable  under United States v. Waldemer, 50 F.3d 1379, 1384-85 (7th Cir. 1995), cert.  denied, 515 U.S. 1151 (1995). There we  stated that "[w]hether the evidence bears  logical and proximate connection to the  point the prosecutor wishes to prove are  perhaps the most obvious considerations  in determining whether the inference is  reasonable." Id. The prosecutor purported  to make the remarks in response to an  attack on Kinney's credibility. He was  attempting to rehabilitate her after the  defense suggested she was lying to assist  Burns, who was her boyfriend. With that  standard in mind, we examine the  prosecutor's statements. The fact that  Burns no longer needed Kinney's  assistance because he had struck a deal  with the government, and had already  served his sentence is certainly  logically and proximately connected to  the goal of rehabilitating Kinney. But  the statement that Burns had already  convicted 23 other people is completely  unrelated to Kinney's credibility.  Rather, it addresses Burns' credibility.  Our conclusion is bolstered by what the  prosecutor said immediately after  commenting that Tommy Burns had already  convicted 23 other people: "What is his  motivation at this point?" Tr. at 2401  (emphasis added). The prosecutor had thus  shifted to a discussion of Burns'  credibility, which was also under attack.


18
Of course, there was nothing improper  about attempting, in general, to  rehabilitate Burns in closing arguments,  given the defense attacks on his  credibility. The question remains whether  the government was allowed to use this  particular argument in rehabilitating  Burns. The district court was distressed  because it had specifically disallowed  the prosecutor from raising Burns'  extensive involvement in other  prosecutions, reasoning that the unfair  prejudice of this fact outweighed the  probative value. The government counters  with our ruling in United States v.  Lindemann, 85 F.3d 1232, 1243 (7th Cir.  1996), cert. denied, 519 U.S. 966 (1996),  where we addressed the use of evidence of  cooperation in other cases to counter an  attack on a witness' credibility.  Amazingly, it was Burns' credibility that  was at issue in Lindemann as well,  another case involving the killing of  horses for insurance money. In that case,  the trial court admitted over objection  evidence that Burns had successfully  cooperated in other cases. Lindemann  challenged that admission as improper  bolstering of Burns' credibility, but we  affirmed on the grounds that the evidence  was relevant to the issue of bias,  because Burns' successful cooperation in  other cases made less probable the  assertion that Burns was lying in this  particular case out of self-interest. The  district court in Lindemann also clearly  instructed the jury that they were to use  that evidence only in assessing Burns'  credibility and not consider it as direct  evidence of the defendant's guilt. In  other words, the jury was instructed that  it could not use evidence of convictions  or guilty pleas in other cases as  evidence of the defendant's guilt, but  could use it only to assess Burns'  credibility. We thus upheld the district  court's discretionary decision to allow  the evidence in light of the court's  assessment of the effect of that evidence  on the jury in the context of that trial.  Lindemann, 85 F.3d at 1243-44.


19
So the government is correct that the  district court might not have abused itsdiscretion had it allowed evidence and  argument relating to Burns' successful  cooperation. But it does not follow that  the court in Cheska's case was obliged to  allow this evidence and argument. As we  discuss below, the district court was in  the best position to weigh the effect of  the argument on the jury in light of the  totality of the evidence at that point in  time. In light of all of the improper  inferences the jury could have drawn from  the remark, and the size of the leap from  the evidence in the record to the  prosecutor's remark, we conclude that the  district court did not err in finding  that the remark was improper in the  context of the trial as a whole.

B.

20
We must next consider whether the  district court abused its discretion in  finding that the remark deprived Cheska  of a fair trial, and that the curative  instruction was inadequate to remedy the  problem. Here the government argues that  the district court erred in applying the  five-part test we set out above.  Specifically, the government claims that  the court grossly overstated the nature  and seriousness of the remark, that  bolstering Burns' credibility was not un  fairly prejudicial, that the court erred  in finding that Burns' testimony was  crucial for conviction, that the court's  curative instruction was adequate, and  that the weight of the evidence was  substantial. The government conceded that  two of the five factors do not militate  in favor of reversal. In particular, the  remark was not invited by any improper  conduct of defense counsel, and because  the remark was made in rebuttal, the  defense had no opportunity to respond.


21
The vast majority of the government's  argument is directed to asking us to  reweigh the considerations addressed by  the district court. This is not our  function when we are reviewing for abuse  of discretion, and we decline the govern  ment's invitation to be a Monday morning  quarterback with the district court's  discretionary weighing of the various  factors. The district court was in a far  better position than we are to understand  the impact of these remarks on the jury,  in the context of the whole trial. We  have only the cold, black and white  record before us. The district court was  there to see whether the jury bristled or  gasped or perhaps sat impassively when  the prosecutor made this remark. The  district court was able to assess the  credibility of the witnesses and the  strength of the evidence presented and  determine the impact of this comment in  context. This sort of situation is  precisely why we use the abuse of  discretion standard, and we will not  reverse unless it is clear from the cold  record that no reasonable person could  have ruled as the district court did.


22
Addressing the government's assertions,  we cannot find that the district court  overstated the nature and seriousness of  the remark. In the context of the trial,  the district court judge believed this  remark could seriously prejudice the  jury. He issued a curative instruction:


23
Members of the jury, you should make your  determination based upon the evidence,  not upon any argument by counsel. It's  your collective recollection of the  evidence that you should use in making  your determination in the case.


24
Tr. at 2401-02. On further consideration,  he determined this instruction was  inadequate. It certainly was not as  complete as the instruction given in  Lindemann, where the court directed the  jury that they were to use the evidence  of Burns' successful participation in  other prosecutions only in assessing  Burns' credibility and not consider it as  direct evidence of the defendant's guilt  in that case. Lindemann, 85 F.3d at 1243-  44. The dissent correctly points out that  we normally presume a jury will follow  the court's curative instruction. Here,  however, the very judge that issued the  instruction believed, in the context of  the trial as a whole, that the  instruction was inadequate to remedy the  harm. Although we might not have ruled  the same way, we cannot say that the  district court's discretionary decision  regarding the effectivenessof the  curative instruction was an abuse of  discretion.


25
Although it is true that bolstering  Burns' credibility was not an improper  goal of closing arguments, as we  discussed above, the issue is whether it  was proper to use this particular  evidence in asking the jury to draw the  conclusion that Burns was not lying. The  district court had already ruled that the  evidentiary value of Burns' successful  participation in other prosecutions was  outweighed by the harm of unfair  prejudice. The district court likely  feared that the jury would be unduly  influenced by the fact that twenty-three  other juries had already found Burns  credible. Thus, although bolstering  Burns' credibility was a proper goal, the  district court did not abuse its  discretion in finding that the government  would have to find some other way to  accomplish that goal.


26
That leaves one final argument, whether  the court erred in finding that Burns'  testimony was crucial for conviction, and  whether the weight of the evidence was  substantial. The government contends that  the jury could have convicted Cheska even  if it completely disbelieved Burns. The  jury could have convicted Cheska under  one of two theories, according to the  government. First, they could have  convicted Cheska if they found that  Cheska and Nuber hired Burns to kill  Valentino, and then Cheska lied to the  insurer about the cause of Valentino's  death. Second, the jury could have  convicted Cheska if they found that he  submitted false documents and made false  and misleading claims to the insurer  regarding the true cost and value of  Valentino. Burns' credibility was crucial  only to the first theory, the government  contends, although the government  concedes that Burns' credibility was  relevant, but not crucial, to the second  theory as well. The government urges us  to find that the jury could have  "plausibly" convicted Cheska without  believing a single word of Burns'  testimony. That may well be true, but  again, we are reviewing the district  court's decision for abuse of discretion,  and the district court was in a much  better position than we are to determine  the strength of the evidence for the  alternate theories, and to predict the  effect on the jury of these remarks.  Regardless of the government's view of  the "ample evidence to convict," the  district court believed this was a close  case. Indeed, Cheska's co-defendant was  acquitted, and so the jury apparently  disagreed with the government's "ample  evidence" as well, at least as it  regarded the evidence against Nuber. We  are not left with a "definite and firm  conviction" that the district court has  erred in making that determination.  McClinton, 135 F.3d at 1186.

III.

27
For all of these reasons, we conclude  that the district court did not abuse its  discretion in ordering a new trial for  Cheska.


28
AFFIRMED.



Notes:


1
 The dissent cites United States v. Joy, 192 F.3d 761 (7th Cir. 1999) for the proposition that a  prosecutor's remark may be found "appropriate"  when viewed in context, even though the remark is  literally untrue. A careful reading of Joy  reveals that the court did not find the remark  "appropriate." In Joy, the prosecutor repeatedly  referred to the police as "we" in her closing  argument. The defendant argued that this implied  the prosecutor was present with the police as  events unfolded, and resulted in improper  vouching. The court found that the statements  were not "innocuous" and admonished prosecutors  to be more precise when addressing juries. Rather  than finding the statement "appropriate," the  court merely upheld the district court's exercise  of discretion in refusing to grant a mistrial.  The court ultimately held that this was not  improper vouching because no reasonable juror  would assume that the prosecutor meant she was  literally present with the police as her use of  the term "we" implied.



29
Bauer, Circuit Judge, dissenting.


30
I dissent.   I believe that my colleagues have reached a  conclusion that runs contrary to firmly-  established precedent in this Circuit.


31
This case is quite simple. A prosecutor uttered  a single remark during closing arguments of a  two-week-long trial. The defense objected, and  Judge Holderman declared a mistrial because of  the stray remark. One might wonder what single  sentence could so seriously infect a lengthy  trial as to render the entire process  fundamentally unfair. In this case, the  prosecutor said, "Tommy Burns has convicted 23  other people." The remark was intended to  rehabilitate Burns' credibility after defense  counsel had attacked his truthfulness during  closing arguments. According to the district  court (and now the majority), this statement so  corrupted the entire process that it entitled  Cheska to receive a new trial.


32
To determine whether a defendant is entitled to  a new trial because of a prosecutor's remark  during closing argument, this court has  formulated a two-part test.


33
The first step  requires the court to examine the contested  remark in isolation to determine whether the  statement is an "improper" remark. See United  States v. Miller, 199 F.3d 416, 422 (7th Cir. Dec. 6, 1999); United States v.  McClinton, 135 F.3d 1178, 1188 (7th Cir. 1998);  United States v. Lovelace, 123 F.3d 650, 655 (7th  Cir. 1997). If (and only if) we find that the  statement was improper, the court then considers  the remark in the context of the entire record to  evaluate whether it deprived the defendant of a  fair trial. See United States v. Ferguson, 935 F.2d 1518, 1531 n.5 (7th Cir. 1991).


34
The district court gave two reasons for  declaring the contested statement improper.  First, the district judge said the prosecutor's  remark was improper because the statement was  literally untruthful. That is to say, the trial  judge found the remark improper by pointing out  that only juries and judges can "convict"  criminal defendants and "Tommy Burns having never  been a judge or a jury has never convicted  anyone." The technical error in the prosecutor's  statement clearly did not render the remark  improper. No reasonable person could possibly  believe that a witness has ever "convicted" a  defendant. Rather, read in proper context, the  remark was plainly intended to mean that Burns'  testimony had played a critical role in securing  the convictions of 23 other criminal defendants.  Judge Holderman himself recognized the  prosecutor's obvious intent when he wrote that  the prosecutor probably "intended the remark to  be a short-hand or slang way of saying that Tommy  Burns's testimony in previous cases brought about  the conviction of 23 people." The fact that the  statement "Burns has convicted 23 other people"  was literally untrue in its strictest sense does  not render the comment improper.  See United  States v. Joy, 192 F.3d 761, 769-70 (7th Cir.  1999) (finding prosecutor's remark appropriate  when viewed in proper context even though it was  literally not true).


35
Judge Holderman also found the statement  improper because it was "not supported by the  evidence or any fair inference therefrom and thus  can only be considered the personal opinion of  AUSA Flessner, which when stated in closing  argument was improper and amounted to  prosecutorial misconduct." This conclusion seems  to me to be erroneous.


36
This court has repeatedly and consistently  adhered to the basic rule allowing the government  to comment on the credibility of a witness so  long as the remark constitutes a reasonable  inference from evidence adduced at trial. See  United States v. Morgan, 113 F.3d 85, 89 (7th  Cir. 1997); United States v. Patterson, 23 F.3d 1239, 1250 (7th Cir. 1994); United States v.  Goodapple, 958 F.2d 1402, 1409 (7th Cir. 1992);  United States v. Spivey, 859 F.2d 461, 466 (7th  Cir. 1988). In this case, the evidence supporting  the prosecutor's remark could not be more clear.  The jury heard Burns identify Jerry Farmer as  "[j]ust one of the 23 people that were convicted  in the horse crimes." The jury also learned that  Burns had helped convict Farmer by cooperating  with the government and testifying against  Farmer. The jury was told that Burns had  cooperated extensively with prosecutors, had met  with the FBI 200 times, and discussed numerous  horse killing cases with the government. Burns  admitted to personally killing 15 horses to  defraud insurance companies. Finally, the jury  also knew that Burns' agreement with the  government extended far beyond Cheska's case,  that Burns had "testified a lot," and that Burns  had testified in other trials. Confronted with  this information, it is reasonable to infer that  Burns was a pivotal part of an expansive  investigation that helped the government catch  "the 23 people that were convicted in the horse  crimes."


37
Rather than recognize that the jury heard  evidence which supported the inference that Burns  played an important part in helping convict 23  defendants, the majority discusses various  inferences that the jury could have drawn from  the evidence. Because the jury could have drawn  several other inferences, the majority concludesthat the prosecutor's remark was not reasonably  based in the evidence. I simply cannot agree that  this conclusion is reasonable.


38
Simply put, the number of inferences that could  be drawn from evidence is completely irrelevant  to whether one specific inference is reasonable.  In other words, just because a jury can draw more  than one inference from a set of facts does not,  as the majority wrongly concludes, automatically  render any of them unreasonable. Rather, an  inference is reasonable if that conclusion bears  a logical connection to the evidence upon which  it is based. Here there was ample evidence to  conclude that Burns' assistance to the government  was of paramount importance to obtaining 23 other  convictions. Because the prosecutor's remark was  reasonably based on evidence that the jury heard,  it was completely appropriate.


39
Normally when assessing whether a prosecutor's  remark deprived a defendant of a fair trial, we  look to five factors: (1) the nature and  seriousness of the prosecutorial misconduct; (2)  whether the prosecutor's statement was invited by  the conduct of defense counsel; (3) whether the  trial court's instructions to the jury were  adequate; (4) whether the defense was able to  counter the improper arguments through rebuttal;  and (5) the weight of the evidence against the  defendant. United States v. Butler, 71 F.3d 243,  254. This analysis "includes an assessment of  'whether and to what extent the improper remark  was provoked by the defense counsel's argument--  the so-called 'invited response' doctrine.'"  United States v. DePriest, 6 F.3d 1201, 1210 (7th  Cir. 1993) (quoting United States v. Swiatek, 819 F.2d 721, 730 (7th Cir. 1987)).


40
Applying these factors, and bearing in mind the  invited response doctrine, it becomes apparent  that Cheska received a fair trial. First, the  prosecutor's conduct was completely appropriate;  the isolated remark was reasonably based in  evidence that the jury heard. Assuming arguendo  that the statement was improper, it was an  isolated remark during a lengthy trial intended  to rehabilitate Burns' credibility--a purpose  that the majority concedes was appropriate. Since  the remark was appropriate because of defense  counsel's attack on Burns' credibility, the  second factor and the invited response doctrine  both favor finding that Cheska received a fair  trial. Third, after defendants objected to the  statement, the trial court immediately gave a  curative instruction by telling the jury to make  its "determination based on the evidence, not  upon any argument by any counsel" and then later  told the jury that it should reach its verdict  using only the evidence in the case. The district  court's instructions cured any possible prejudice  from the stray comment. See United States v.  Kelly, 991 F.2d 1308, 1314 (7th Cir. 1993) (we  presume that curative instructions are taken  seriously). Although defendants did not have an  opportunity to counter the argument because it  was made during the prosecutor's rebuttal, they  certainly took advantage of their opportunity to  denigrate Burns' credibility. Finally, the weight  of the evidence against Cheska was considerable.  As the government explained in its brief, there  was ample evidence to convict Cheska in this case  even if the jury did not believe one word of  Burns' testimony.


41
Viewing this trial and the evidence presented  as a whole, two things are quite obvious: (1) the  prosecutor's closing remark was appropriate  because it was reasonably based on evidence that  the jury heard; and (2) Cheska was not deprived  of a fair trial by the prosecutor's single  comment. Because these two conclusions are  abundantly clear from a proper application of the  law to the facts of this case, the district court  abused its discretion when it granted Cheska's  motion for a mistrial. I would reverse the  district court's order granting Cheska a mistrial  and remand the case with instructions to  reinstate the jury's verdict.